Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald McClary appeals the district court’s order and judgment dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McClary v. Searles, No. 3:15-cv-00077-FDW, 2015 WL 7431054 (W.D.N.C. Nov. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.